DETAILED ACTION
Claims 1, 4-6 and 8-13 (filed 04/18/2022) have been considered in this action.  Claims 1, 10 and 11 have been amended.  Claims 2-3 and 7 have been canceled.  Claims 4-6, 8-9 and 12-13 have bene presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 1, filed 04/18/2022, with respect to rejection of claims 1, 4-6 and 8-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-6 and 8-13 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough searching of the prior art of record, no reference or obvious combination of references has been found to teach a computer system for a plant or factory that accepts a user input for a piece of stored device information so that a range of first and second device information is collected according to an indicated type of installation location, sets identification information for identifying each of the collected first and second device information, generates combined device information from collected pieces of the first and second device information, and updates another storage on a present update cycle with the combined device information when the identification information is common among the first and second device information or collects additional second device information or refrains from generating the combined device information when the identification information is not common.  This offers the stated benefit noted in the applicant’s response on 04/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116